Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in figures 2, 3, 4, 10, 11a, 11b, and 12, the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 17, line 3, the recitation “disconnected in terms of their movements” is confusing in that the relationship implied by “in terms of” is not clear, and in that both recited elements are connected to the same chassis, with the result that it is not in any way clear how they can be “disconnected”; in claim 19, line 2, “the third pivot axis” lacks a clear antecedent basis (note the claim dependencies), and in claim 19, line 3, “the fourth pivot axis” lacks a clear antecedent basis (again, note the claim dependencies); In claim 20, line 2, “the swing arm” lacks a clear antecedent basis; in claim 28, line 2, the recitation “is formed on” is confusing in that it is not clear whether this recitation intends a particular manufacturing process or rather that a pivot arm is connected to the drive unit; further it is not entirely clear whether or not the recitation “a pivot arm” intends to refer to a pivot arm already recited, or a yet further pivot arm.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 15-17, 20, 27 and 28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al.; Kwang Yang Motor Co., Ltd. (DE 10 2006 035 490 A1, cited by applicant in the IDS, hereafter Chen et al.). Chen et al. teach an electric wheel chair comprising a chassis (5) on which are arranged, opposite each other, at least one drive unit (8, 81, 82) having a drive wheel (73) and an electric drive (82), a front castor wheel (71) arranged on a front pivot arm (611, 612), a rear castor wheel (72), wherein the drive unit and the front pivot arm are pivotal in a vertical plane relative to the chassis and connected to each other via first and second coupling members (615, 63; 55, 62), each of the front and rear wheels, being castors, constituting steering wheels, the second coupling member (55, 62) being a swing arm secured to the chassis about respective first and second pivot axes (511, 512), the front pivot arm being supported about a third pivot axis (531) and the drive unit being pivotally supported 
    PNG
    media_image1.png
    345
    257
    media_image1.png
    Greyscale
63), the first and second pivot axes being on a notional line (e.g., line connecting 511, 521) extending in an inclined manner with respect to a vertical axis, and being inclined at an angle of up to 45 degrees, the rear wheel arranged on an arm (annotation “A”, see annotated section of figure 1) which is expectedly  pivotally connected to the chassis (portion 53) via a third connecting member (annotation “B”) between the arm (“A”) and chassis (53), and to the extent that the wheel is taught as a castor, the arm is understood to pivot, the rear pivot arm and the drive unit being “disconnected in terms of their movements” to the extent that there is no linkage structure between the drive unit and rear pivot causing one to be necessarily operated if the other moves, “the swing arm” including resilient elements therein (end of element 62 received in receiving portion of 55) at an articulation location of the front pivot arm (e.g., connection of 62 to 611), as best this limitation is understood, the wheelchair further comprising a seat (3) and wherein a pivot arm (614) is “formed on” the drive unit, as best this limitation is understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (cited above). To the extent that rear wheel (72) as disclosed in Chen et al. is taught to be a castor, initially the rear wheel is arranged on a pivot arm (annotation “A”, see annotated section of .
Allowable Subject Matter
Claims 7-14, 18 and 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Danielsson et al., Cheng, Jackson et al., and Levi et al. teach wheel chairs with swing arm connections; Chen et al., Kuo and Namiki teach castor structures of pertinence.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616